Citation Nr: 0001501	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a separate disability evaluation for chronic 
angioneurotic edema.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 1998, the pertinent issue 
was entitlement to a compensable evaluation for service-
connected urticaria and chronic angioneurotic edema.  The 
Board found that the schedular criteria for a 10 percent 
evaluation for urticaria had been met, and remanded the issue 
of entitlement to a separate evaluation for chronic 
angioneurotic edema to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, for 
additional development.  Thereafter, an April 1999 rating 
decision granted the veteran a 30 percent evaluation for 
urticaria, effective the date of the veteran's claim for an 
increased evaluation.  The rating decision also held that a 
separate disability evaluation for chronic angioneurotic 
edema, distinct from the 30 percent evaluation assigned for 
urticaria, was not warranted.  The case is now before the 
Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence of record does show that the veteran's 
chronic angioneurotic edema currently results in mild, 
infrequent eruptions involving subcutaneous tissue of the 
penis.  


CONCLUSION OF LAW

The schedular criteria for a separate 10 percent disability 
evaluation for chronic angioneurotic edema have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7118 (1997); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.20, 4.104, Diagnostic Code 7118 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  In this regard, the Board notes that the veteran 
has been provided VA examinations and that private medical 
reports have been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United 
States Court of Veterans Appeals recognized that the critical 
element in assigning separate ratings is that none of the 
symptomatology for any one of the service-connected disorders 
is duplicative of or overlapping with the symptomatology of 
other disorders.  "The critical element [in determining 
whether appellant's disabilities may be rated separately] is 
[whether any] of the symptomatology for any one of these ... 
conditions is duplicative of or overlapping with the 
symptomatology of the other ... conditions."  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

The Board notes that the veteran's urticaria is currently 
evaluated as 30 percent disabling, based on analogy to 
eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 
(1999).  A 30 percent evaluation under Diagnostic Code 7806 
requires constant exudation or constant itching, extensive 
lesions or marked disfigurement.

The Rating Schedule also provides criteria for the evaluation 
of angioneurotic edema, at Diagnostic Code 7118.  During the 
rating period, effective January 12, 1998, the portion of the 
Rating Schedule addressing the cardiovascular system, 
including Diagnostic Code 7118, was amended.  62 Fed.Reg. 
65207-65224 (Dec. 1997).  Under the previous criteria, mild 
angioneurotic edema with infrequent attacks of slight extent 
and duration warrants a 10 percent evaluation.  Diagnostic 
Code 7118.  Under the new criteria, angioneurotic edema 
attacks without laryngeal involvement lasting one to seven 
days and occurring two to four times a year warrant a 10 
percent evaluation.  Diagnostic Code 7118.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  

The veteran was granted service connection for urticaria by a 
July 30, 1970 rating decision, and a noncompensable 
evaluation was assigned, effective from July 4, 1968, 
pursuant to Diagnostic Code 7806.  A July 1972 rating 
decision expanded the service-connected disability as chronic 
urticaria, etiology undetermined; chronic angioneurotic 
edema.  A 10 percent evaluation was assigned pursuant to 
Diagnostic Code 7118, effective from June 1, 1972.  In March 
1973, the Board confirmed and continued the 10 percent 
evaluation, citing both diagnostic codes.  A July 1975 rating 
decision reduced the evaluation to noncompensable, effective 
October 1975. 

Clinical records dated from December 1994 to December 1995 
reflect the veteran was seen monthly for receipt of an 
allergy vaccine.  A private report dated in December 1995 
provides that the veteran was treated for chronic urticaria 
and angioedema.  The veteran was able to control his hives 
for the most part using hydroxyzine twice daily and avoiding 
certain foods.  It was anticipated that he would need further 
ongoing therapy in the future.  

An April 1996 private treatment record indicates that the 
veteran complained of hives and other allergies which he 
treated with cream.  On objective examination, there was 
dryness of the distal fingertips and hands and mild eczema of 
the hip.

The report of an April 1996 VA consultation indicates that 
the veteran had recurrent hives since being in the Navy.  He 
also complained of allergy problems. The veteran had known 
allergies to multiple pollens and molds, as well as food 
allergies.  It was reported that the true source of the 
recurrent hives had not been found.  Results of physical 
examination were negative for findings or symptoms of 
urticaria.  Screening tests showed a mild reaction to dust 
mite and pollen mix.  The impressions included chronic 
urticaria, true etiology uncertain although they did seem to 
be made worse by exposure to both inhalant and food 
allergies; chronic allergic rhinitis related to inhalant and 
food allergies.  

The report of an April 1996 examination by a VA skin clinic 
shows that the veteran complained of hives and allergies, 
manifested by itching and irritation of the skin.  On 
objective physical examination, there was dryness of the 
distal hands and fingers and very mild plaque on the left 
hip.  The pertinent impression included allergies and 
urticaria by history.  The examiner opined there was nothing 
to see that day.  

The report of a July 1996 VA nose and sinuses examination 
noted a history including of urticaria and hives.  It was 
reported that the veteran had been found to have chronic food 
and inhalant allergies.  No current finding, impression or 
diagnosis pertaining to urticaria was provided.  The examiner 
opined the veteran's hives might be related to the allergy 
problem.  The examiner recapped by noting that the veteran's 
chronic urticaria and angioneurotic edema might be partially 
related to the chronic allergic problem.  

In correspondence received in December 1996 and March 1997, 
the veteran submitted a photograph of his hip and described 
his symptoms.  He denied that his symptoms were only mild and 
infrequent.  He noted that he required medication to control 
his urticaria and chronic angioneurotic edema.  He described 
his medications, and the logistical difficulties presented by 
seeking medical treatment.  

Following the Board's remand, the RO received medical records 
from Sidney Medical Associates showing that the veteran was 
seen in August 1990 for chronic recurrent urticaria and 
angioedema.  He continued to have office visits and receive 
allergy shots from that time until December 1997, and 
continued to have office visits until February 1999.  

In addition, a December 1998 private medical report provides 
that the veteran complained of daily itching with urticaria 
flares.  The veteran was currently on medication and the 
prognosis was that the illness was likely chronic.  The 
diagnosis was chronic urticaria, angioedema.  

The veteran was provided a VA examination in March 1999, the 
report of which notes that his medical records were 
considered.  The veteran was noted to be allergic to airborne 
pollens and molds, and certain foods: gluten, tomatoes, 
spices and milk.  Regarding current problems, the report 
provides that the veteran's chronic urticaria and chronic 
angioneurotic edema had grown worse since the last 
examination.  Currently, the veteran ached all over after a 
severe attack, had constant itching that moved around 
everywhere, burning with urination with attacks, memory and 
concentration problems, and became depressed vs. panic 
attacks severe.  The attacks were at least once every two 
weeks, but the veteran was noted to have itching and breaking 
out constantly.  He said that he had not missed work, but 
said that he probably should have because of poor 
concentration.  At such times, the veteran did not drive.  He 
sometimes had a bad headache and was embarrassed if the 
urticaria and angioneurotic edema were in an obvious place.  
The assessment was chronic urticaria, angioedema: moderately 
severe.  

Based on a thorough review of the record, the Board finds 
that the evidence supports a separate compensable evaluation 
for chronic angioneurotic edema, of no more than 10 percent, 
under either the previous or the revised criteria set forth 
at Diagnostic Code 7118.  The record shows that the veteran's 
chronic angioneurotic edema results in symptoms or 
manifestations that do not duplicate or overlap symptoms or 
manifestations of his service-connected urticaria.  Esteban, 
6. Vet. App. 262.  There has been clinical demonstration of 
current attacks involving subcutaneous tissue.  The Board 
notes that on examination in September 1989, and more 
recently on VA examination in March 1999, the veteran 
complained of burning with urination with attacks.  
Additionally, possible associated nasal tissue involvement 
was noted on VA examination in July 1996.  With resolution of 
doubt in the veteran's favor, the Board finds that the 
veteran's chronic angioneurotic edema results in symptoms of 
involvement of subcutaneous tissue of the penis that do not 
duplicate or overlap the veteran's urticaria.  As such, a 
separate 10 percent evaluation is warranted under Diagnostic 
Code 7118.



ORDER

A separate 10 percent evaluation for chronic angioneurotic 
edema is granted, subject to the applicable laws and 
regulations governing the award of monetary benefits.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

